United States Court of Appeals
                        For the First Circuit


No. 05-1822

                      UNITED STATES OF AMERICA,

                              Appellee,

                                  v.

              JUAN MANUEL CRUZADO-LAUREANO, a/k/a Manny,

                        Defendant, Appellant.


                             ERRATA SHEET

     The opinion of this Court issued on March 14, 2006 is
amended as follows:

     On page 13, line 14, replace "3B3.1" with "3B1.3".